Citation Nr: 1214532	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO),
in Togus, Maine


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO denied service connection, in pertinent part, for tinnitus.  In March 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a document which was accepted in lieu of a VA Form 9 in June 2006 which constitutes a substantive appeal. 

In November 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC to schedule the Veteran for a Board video-conference hearing.  

In January 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In May 2010, the Board remanded the claim on appeal to the RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim as reflected in a December 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran has credibly reported in-service noise exposure, there is no credible evidence of tinnitus for many years after service, and the only probative opinion on the question of whether there exists a medical nexus between current tinnitus and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for tinnitus, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2005 letter.  

Post rating, a March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the May 2006 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran has not indentified any medical evidence which is pertinent to his claim of entitlement to service connection for tinnitus.  An appropriate VA examination was conducted in connection with the claim.  The examiner had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints and provided an opinion regarding whether there was an etiologic link between the currently existing tinnitus and his active duty service.  The etiology opinion was supported by an adequate rationale including citations to evidence in the claims file.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The service treatment records were silent as to complaints, findings, or diagnosis pertinent to tinnitus.  

In February 2005, the Veteran submitted his original application for compensation which included a claim of entitlement to service connection for tinnitus.  The Veteran indicated on the application that the disorder was untreated during active duty.  He did not indicate when the disorder began.  

There are no post-service clinical records associated with the claims file which address tinnitus.  

During the January2010 Board hearing, the Veteran testified that he had tinnitus as a result of noise exposure he had while working as a welder in the Navy.  He was issued hearing protection.  He reported he experienced ringing in the ears in the 1980's when he was on active duty in the Navy; he also reporting noticing it during his service with the National Guard.  He indicated that he did not have any medical evidence which linked tinnitus to his active duty service.  

A VA ear disease examination for compensation and pension purposes was conducted in May 2011.  The Veteran informed the examiner that he had had intermittent ringing sounds in both ears for about six to seven years.  He worked at Bath Iron Works and was exposed to much noise.  He wore ear plugs at work.  The examiner found that the Veteran's tinnitus was subjective and there was no objective test to conduct to determine whether the disorder was present or not.  The examiner opined that it was not medically possible to determine that the Veteran had tinnitus.  

The most recent VA examination of the Veteran's ears for compensation and pension purposes was conducted in November 2011.  The Veteran then reported that he had had recurrent tinnitus for more than twenty years with no specific circumstances of onset.  The examiner opined that it was less likely than not that the tinnitus was caused by or a result of military noise exposure.  The examiner noted the Veteran reported military noise exposure related to work as a welder and use of firearms with hearing protection used.  The Veteran also had significant occupational noise exposure from working for a lumber company for seven years and working at an iron works for the past eight years.  Hearing protection was worn.  The Veteran also had recreational noise exposure with wood working.  The examiner noted the Veteran reported his tinnitus began approximately 20 years prior while he was in the military but also noted the Veteran informed the examiner who conducted the May 2011 VA examination that the tinnitus began six to seven years prior.  The examiner observed that, despite the conflicting time frames, the Veteran did not indicate a traumatic incident of noise during his time in the military that his tinnitus can be attributed to.  The examiner reported that the Veteran's hearing acuity had been documented as being within normal limits throughout the Veteran's military service and hearing acuity was noted to be within normal limits at the time of the examination.  The examiner further observed that the Veteran had a significant history of noise exposure both occupationally and recreationally, and that there was no evidence in the claims file that the Veteran reported tinnitus to medical personnel while he was on active duty or in the Reserves.  The examiner opined that, as there was no clear nexus between the Veteran's tinnitus and his military service, it was less likely than not that the tinnitus was military related.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed that he experiences tinnitus as a result of exposure to noise on active duty including while working as a welder.  

At the outset, the Board notes that, although the service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Veteran is competent, in this instance, to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Also, given the circumstances of the Veteran's service (firing weapons and service as a welder), the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  The Board also notes that evidence also establishes that the Veteran has current tinnitus.  

Notwithstanding the above, however, the Veteran's claim must nonetheless be denied because the weight of the evidence indicates that there is no medical nexus between current tinnitus and noise exposure during service.

The Board acknowledges the Veteran's statements indicating that tinnitus was present during active duty.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 9.  Specifically, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds reason to place reduced probative value on the Veteran's self-reported onset of tinnitus symptomatology due to discrepancies in the record.  When the Veteran's submitted his original application for compensation in February 2005, he did not indicate when the disorder began.  During the January 2010 Board hearing, the Veteran testified that he first noticed ringing in his ears in the eighties during active duty and again while he was in the Reserves.  At the time of the May 2011 VA examination, the Veteran informed the examiner that his tinnitus began approximately six to seven years prior.  In November 2011, the Veteran informed a VA examiner that his tinnitus had been present for more than 20 years.  The Board finds the Veteran has variously indicated that his tinnitus began in the 1980's, in 1991 or earlier, or in the 2000's.  It is not apparent to the Board why the Veteran has advanced such different time frames for the onset of the disorder.  The Board notes the Veteran did not file his original application for compensation until 2005, approximately 15 years after his discharge.  Given the noted inconsistencies in the Veteran's reports as to the onset of tinnitus, the Board finds that his assertions in this regard have little, if any, probative value.   
The Board finds that the diminished probative value of the Veteran's self-reported medical history, when combined with the lack of any evidence of complaints, findings or diagnosis pertinent to tinnitus in the service treatment records  or for years thereafter, weighs against a finding that tinnitus was present during active duty.  The Board notes that health care professionals have determined that the Veteran's hearing was within normal limits during his active duty service.  This evidence of a lack of the presence of the results of acoustic trauma during active duty tends to support a finding that the Veteran was not exposed to sufficient acoustic trauma to cause tinnitus.  Aside from the Veteran's own questionable, self-reported history, there is no evidence of tinnitus during active duty or for many years thereafter.  

Furthermore, to the extent that the Veteran has alleged continuity of tinnitus symptomatology from the time of his discharge to the present, the Board finds that such assertions are not deemed credible, and are outweighed by other probative evidence.  As noted above, service treatment records reflect no complaints of or findings pertinent to tinnitus.  Also, the post-service evidence reflects no documented complaints of tinnitus until approximately 15 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board finds it reasonable to assume that if the Veteran had continued to experience tinnitus from military service until the present day he would have brought the problem to the attention of medical personnel at an earlier time.  However, the record includes no medical documentation of any complaints of tinnitus to medical personnel prior to the May 2011 VA examination, and no health care provider has noted the Veteran's self-reported tinnitus history (whether accurate or not) and linked currently existing tinnitus to active duty via that history.  

Significantly, the only persuasive opinion to directly to address the question of the medical etiology of tinnitus weighs against the claim.  The examiner who conducted the November 2011 VA examination had access to and reviewed the claims file.  The Veteran's subjective history was reviewed.  The examiner opined that the current tinnitus was not linked to active duty and supported this determination with an adequate rationale which was that the Veteran did not report any traumatic incident of noise exposure during active duty and his hearing acuity was within normal limits during all of his active duty service.  The Board finds this examination report should be accorded significant probative weight-based as it was on full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has not presented or identified any contrary, competent evidence or opinion-i.e., one that, in fact, supports the claim.

Finally, the Board notes that, to whatever extent the Veteran and/or his representative attempt to establish the existence of a medical relationship between the Veteran's active duty service and tinnitus on the basis of lay assertions, alone,, such attempt must fail.

Typically, matters of diagnosis and medical etiology of a disability are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess appropriate medical training and expertise, neither the appellant nor his representative is competent to render a persuasive opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as to diagnosis and etiology generally have no probative value. 

The Board points out, however, that, in some circumstances, a layperson may opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006).  Even if, given the nature of the disability under consideration-tinnitus, or ringing in the ears, is capable of lay observation-the Board deemed assertions as to continuity of symptoms sufficient to establish a nexus between current tinnitus and service, here, as discussed above, the Veteran's assertions as to onset and continuity of ringing in his ears has been impeached, in part, by his own inconsistent statements regarding the time of onset.  Hence, the Veteran's own assertions provide no persuasive evidence in support of this claim.

For all the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


